DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/594258 filed on 10/07/2019 claims foreign priority to JAPAN 2019-137789 filed on 07/26/2019.

Response to Amendment
This office action is in response to Amendments submitted on 06/09/2022 wherein claims 1, 7-9 are pending and ready for examination.  Claims 2-6 were previously canceled.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (hereinafter Okamoto). U.S. Pub. No. 2009/0120729 A1 in view of Kondo Takeharu et al. (hereinafter Kondo), WO2006106574A1, and further in view of Sato et al., (hereinafter Sato), U.S. Pub. No. 2013/0240719 A1.

Regarding independent claim 1 Okamoto teaches:
	An elevator encoder diagnostic system (Okamoto, ¶ 0006, fig 5) comprising: 
	a first encoder and a second encoder that are provided on a rotary portion of an elevator (Okamoto, fig 5:  Operation control unit (20) reads on “diagnostic system” element 17 and 31 read on “first encoder and a second encoder” which are “provided on the rotary portion of the elevator”); 
	Okamoto does not teach:
	a first microcontroller connected to the first encoder; and 
	a second microcontroller connected to the second encoder,  
	Kondo teaches:
	a first microcontroller connected to the first encoder; and 
	a second microcontroller connected to the second encoder (Kondo, ¶ 0032-¶ 0033. fig. 3 is a “electronic safety controller” (21) is made up of 2 microprocessors (31 and 32), fig. 1 one encoder (11) communicates with one microprocessor via wireless communications and second encoder (15) communicate with second microprocessor via wireless communications, microprocessors 31 and 32 reads on “first microcontroller” and “second microcontroller” respectively)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus for an elevator as taught by Okamoto by including two microprocessors as disclosed by Kondo in order to provide a system that can not only detect abnormalities in the sensors but also detect abnormalities in the microprocessors themselves (Kondo, ¶ 0033).
	Okamoto teaches:
	the first microcontroller includes a first encoder driver configured to receive a pulse signal from the first encoder, convert the pulse signal into a first encoder rotation amount, output the first encoder rotation amount, generate from the first encoder rotation amount a first rotation detection signal including a first forward rotation detection signal [that is a value obtained by counting up the pulse signal of the first encoder from zero when the first encoder rotates in] forward direction, and a first reverse rotation detection signal [that is a value obtained by counting down the pulse signal of the first encoder from zero when the first encoder rotates in] reverse rotation, and output the first rotation detection signal (Okamoto, ¶ 0025-¶ 0030, ¶ 0049-¶ 0051,¶ 0054:  Okamoto teaches “encoder generates a signal corresponding to the rotation of the one guide roller” (¶ 0025),  which discloses “convert the pulse signal into a first encoder rotation amount.”  Okamoto also teaches “information from the encoder is constantly input to the processing part” (¶ 0030), where “processing part” reads on “microcontroller.”)  Additionally, Okamoto teaches the encoder generates a signal corresponding to the rotation of the guide rollers (¶ 0050), one of ordinary skill in the art would understand for an elevator system, the rotation would be in a forward or a reverse direction as the elevator changes direction), 
	Okamoto does not teach:
	forward rotation detection signal [that is a value obtained by counting up the pulse signal of the first encoder from zero when the first encoder rotates in]
	reverse rotation detection signal [that is a value obtained by counting down the pulse signal of the first encoder from zero when the first encoder rotates in]
	Sato teaches:
	forward rotation detection signal [that is a value obtained by counting up the pulse signal of the first encoder from zero when the first encoder rotates in]
	reverse rotation detection signal [that is a value obtained by counting down the pulse signal of the first encoder from zero when the first encoder rotates in] (Sato, fig 2, ¶ 0111-
¶ 0114:  Sato teaches an encoder that distinguishes between a forward rotation and a reverse rotation where the forward rotation detection signal and a reverse rotation detection signal are determined by generating a positive change in the phase pulse indicating a clockwise direction. or a negative change in the phase pulse indicating a counterclockwise direction, then “direction-discriminating pulsating circuits 42 and 52 generate the count signals of A phase” (¶ 0113) and “direction-discriminating pulsating circuits 43 and 53 generate the count signals of the B phase” (¶ 0114) thereby disclosing the forward (clockwise) rotation detection signal “is a value obtained by counting up the pulse signal of the first encoder from zero when the first encoder rotates in” and the reverse (counterclockwise) detection signal “is a value obtained by counting down the pulse signal of the first encoder from zero when the first encoder rotates in”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus for an elevator as taught by Okamoto by including the process to determine the direction of rotation as disclosed by Sato in order to provide a system where the encoder “can be suitably and easily applied to existing devices or systems” (Sato, ¶ 0137).
	Okamoto teaches:
	the [second] microcontroller includes a second encoder driver configured to receive a pulse signal from the second encoder, convert the pulse signal into a second encoder rotation amount, output the second encoder rotation amount, generate from the second encoder rotation amount a second rotation detection signal including a second forward rotation detection signal [that is a value obtained by counting up the pulse signal of the second encoder from zero when the second encoder rotates in] forward rotation and a second reverse rotation detection signal [that is a value obtained by counting down the pulse signal of the second encoder from zero when the second encoder rotates in] reverse rotation, and output the second rotation detection signal (Okamoto, fig 5, ¶ 0050-¶ 0054:  Okamoto teaches “the encoder (31) generates a signal corresponding to the rotation of the other guide roller (13)” (¶ 0051) which discloses “convert the pulse signal into a second encoder rotation amount.”  Okamoto also teaches “information from the encoders is constantly input to the processing part” (¶ 0053), where “processing part” reads on “microcontroller,” second encoder operates in a manner similar to the first encoder 
(¶ 0054).  Additionally, Okamoto teaches the encoder generates a signal corresponding to the rotation of the guide rollers (¶ 0050), one of ordinary skill in the art would understand for an elevator system, the rotation would be in a forward or a reverse direction as the elevator changes direction)), 
 	Okamoto does not teach: 
	the [second] microcontroller 
	forward rotation detection signal [that is a value obtained by counting up the pulse signal of the second encoder from zero when the second encoder rotates in]
	reverse rotation detection signal [that is a value obtained by counting down the pulse signal of the second encoder from zero when the second encoder rotates in]
	Kondo teaches:
	the second microcontroller (fig 3 elements 32, ¶ 0032, “second microprocessor” reads on “second microcontroller”)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus for an elevator as taught by Okamoto by including two microprocessors (microcontrollers) as disclosed by Kondo in order to provide a system that can not only detect abnormalities in the sensors but also detect abnormalities in the microprocessors (microcontrollers) themselves (Kondo, ¶ 0033).
	Sato teaches:
	forward rotation detection signal [that is a value obtained by counting up the pulse signal of the first encoder from zero when the first encoder rotates in]
	reverse rotation detection signal [that is a value obtained by counting down the pulse signal of the first encoder from zero when the first encoder rotates in] (Sato, fig 2, ¶ 0111-
¶ 0114:  Sato teaches an encoder that distinguishes between a forward rotation and a reverse rotation where the forward rotation detection signal and a reverse rotation detection signal are determined by generating a positive change in the phase pulse indicating a clockwise direction. or a negative change in the phase pulse indicating a counterclockwise direction, then “direction-discriminating pulsating circuits 42 and 52 generate the count signals of A phase” (¶ 0113) and “direction-discriminating pulsating circuits 43 and 53 generate the count signals of the B phase” (¶ 0114) thereby disclosing the forward (clockwise) rotation detection signal “is a value obtained by counting up the pulse signal of the first encoder from zero when the first encoder rotates in” and the reverse (counterclockwise) detection signal “is a value obtained by counting down the pulse signal of the first encoder from zero when the first encoder rotates in”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus for an elevator as taught by Okamoto by including the process to determine the direction of rotation as disclosed bay Sato in order to provide a system where the encoder “can be suitably and easily applied to existing devices or systems” (Sato, ¶ 0137).
	Note:  Combining Sato’s method of determining rotation direction with Okamoto’s two encoders would produce a system that would detect a first forward signal, first reverse signal, second forward signal, and second reverse signal as claimed by applicant.   
	Okamoto teaches:
	the first microcontroller further includes a first microprocessor configured to detect a difference between the first encoder rotation amount and the second rotation detection signal output from the second encoder driver (Okamoto, ¶ 0055-¶ 0059:  Okamoto teaches “difference between encoder calculated values” (¶ 0056) thereby disclosing “difference between the first encoder rotation amount and the second rotation detection signal”), 
	and to diagnose as normal if the difference is within a predetermined threshold and to diagnose as abnormal if the difference exceeds the predetermined  threshold (Okamoto, ¶ 0055-¶ 0059, Okamoto teaches when the difference between the encoder values “exceeds the threshold” an abnormality has been determined (¶ 0058) therefore if the difference between the encoder values does not “exceed(s) the threshold” no abnormality has been determined and the diagnosis is “normal”),
	Okamoto does not teach:
	wherein the threshold has a forward rotation value that is applied when the second rotation detection signal is the second forward rotation detection signal and a reverse rotation value that is applied when the second rotation detection signal is the second reverse rotation detection signal
	Sato teaches:
	wherein the threshold has a forward rotation value that is applied when the second rotation detection signal is the second forward rotation detection signal (Sato, fig 8, fig 9, ¶  0118-¶ 0120:  Sato teaches a “prescribed value,” that is used for determining normal or abnormal motion in a “clockwise direction” where “prescribed value” discloses a “threshold” and “clockwise direction” discloses a “forward rotation”),  
	a reverse rotation value that is applied when the second rotation detection signal is the second reverse rotation detection signal (Sato, fig 10, fig 11,¶  0121-¶ 0123:  Sato teaches a “prescribed value,” that is used for determining normal or abnormal motion in a “counterclockwise direction” where “prescribed value” discloses a “threshold” and “counterclockwise direction” discloses a “reverse rotation”),  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus for an elevator as taught by Okamoto by including the forward threshold and reverse threshold as disclosed by Sato in order to provide a system where the encoder “can be suitably and easily applied to existing devices or systems” (Sato, ¶ 0137).
	Okamoto teaches
 	a first OR circuit configured to receive the second forward rotation detection signal and the second reverse rotation detection signal and to output a logical sum of the second forward and reverse rotation detection signals to the first microprocessor, wherein 
		the first microprocessor detects the difference between the first encoder rotation amount and the second reverse rotation detection signal, when there is an input of the second reverse rotation detection signal and an input of a logical sum of the second forward rotation signal and the second reverse rotation signal sent from the first OR circuit and [applies the reverse rotation value as the threshold to compare the difference], or 			
		the first microprocessor detects the difference between the first encoder rotation amount and the second forward rotation detection signal, when there is no input of the second reverse rotation detection signal and also when there is an input of 	the logical sum of the second forward rotation signal and the second reverse rotation signal sent from the first OR circuit and [applies the forward rotation value as the threshold to compare the difference] (Okamoto, 
¶ 0049-¶ 0056:  The specification states, in ¶ 0052, “Specifically, with regard to the rotation direction of the second rotation detection signal input by the second diagnostic unit 21b and the presence or absence of rotation, as shown in Table 1 below,” if no input is made into OR circuit, according to Table 1, there is no rotation, if input is made into OR circuit, rotation is detected, whether that rotation is forward or reverse is determined in the first determination unit therefore the OR circuit is used to determine whether rotation has occurred or not, the OR circuit performs the “logical sum.”  Okamoto teaches the encoders generating a signal corresponding to the rotation of the guide rollers, one of ordinary skill in the art would understand that the absence of a signal would indicate rotation has not occurred.  Okamoto teaches whether rotation occurs or not just as the OR circuit (gates) teaches whether rotation occurs or not therefore Okamoto teaches a functionality that is equivalent to the OR circuit (gates) (see MPEP 2114 IV).  Also, Okamoto teaches “the encoder (31) generates a signal corresponding to the rotation of the other guide roller (13)” (¶ 0051) where “encoder (31)” is a second encoder thereby disclosing the operation of a “first OR circuit.”  Additionally, as Okamoto teaches “difference between encoder calculated values” (¶ 0056) that would include “the difference between the first encoder rotation amount and the second reverse rotation detection signal” and “the difference between the first encoder rotation amount and the second forward rotation detection signal” as rotation would have been detected where rotation would include either a forward or reverse rotation detected by the second encoder therefore Okamoto discloses “there are an input of the second reverse rotation detection signal and an input of a logical sum of the second forward rotation signal and the second reverse rotation signal sent from the first OR circuit” and “when there is no input of the second reverse rotation detection signal and also when there is an input of the logical sum of the second forward rotation signal and the second reverse rotation signal”), and, 
	Okamoto does not teach:
	applies the reverse rotation value as the threshold to compare the difference
	applies the forward rotation value as the threshold to compare the difference
	Sato teaches:
	applies the reverse rotation value as the threshold to compare the difference (Sato, fig 10, fig 11,¶  0121-¶ 0123:  Sato teaches a “prescribed value,” that is used for determining normal or abnormal motion in a “counterclockwise direction” where “prescribed value” discloses a “threshold” and “counterclockwise direction” discloses a “reverse rotation”),  
	applies the forward rotation value as the threshold to compare the difference (Sato, fig 8, fig 9, ¶  0118-¶ 0120:  Sato teaches a “prescribed value,” that is used for determining normal or abnormal motion in a “clockwise direction” where “prescribed value” discloses a “threshold” and “clockwise direction” discloses a “forward rotation”),  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus for an elevator as taught by Okamoto by including the thresholds as disclosed by Sato in order to provide a system where the encoder “can be suitably and easily applied to existing devices or systems” (Sato, ¶ 0137).
	Okamoto teaches:
		in a case where the difference exceeds a predetermined threshold, the first 	microprocessor determines that an abnormality has occurred (Okamoto, ¶ 0055-¶ 0059, Okamoto teaches when the difference between the encoder values “exceeds the threshold” an abnormality has been determined (¶ 0058)), and 
	the [second] microcontroller further includes a [second] microprocessor configured to detect a difference between the second encoder rotation amount and the first rotation detection signal output from the first encoder driver (Okamoto, ¶ 0055-¶ 0059:  Okamoto teaches “difference between encoder calculated values” (¶ 0056) which reads on “difference between the second encoder rotation amount and the first rotation detection signal”), 
	and to diagnose as normal if the difference is within a predetermined threshold and to diagnose as abnormal if the difference exceeds the predetermined threshold (Okamoto, ¶ 0055-¶ 0059, Okamoto teaches when the difference between the encoder values “exceeds the threshold” an abnormality has been determined (¶ 0058) therefore if the difference between the encoder values does not “exceed(s) the threshold” no abnormality has been determined and the diagnosis is “normal”),
	Okamoto does not teach:
	the threshold has a forward rotation value that is applied when the first rotation detection signal is the first forward rotation detection signal, and 
	a reverse rotation value that is applied when the first rotation detection signal is the first reverse rotation detection signal,
	Sato teaches:
	the threshold has a forward rotation value that is applied when the first rotation detection signal is the first forward rotation detection signal (Sato, fig 8, fig 9, ¶  0118-¶ 0120:  Sato teaches a “prescribed value,” that is used for determining normal or abnormal motion in a “clockwise direction” where “prescribed value” discloses a “threshold” and “clockwise direction” discloses a “forward rotation”),  
	a reverse rotation value that is applied when the first rotation detection signal is the first reverse rotation detection signal (Sato, fig 10, fig 11,¶  0121-¶ 0123:  Sato teaches a “prescribed value,” that is used for determining normal or abnormal motion in a “counterclockwise direction” where “prescribed value” discloses a “threshold” and “counterclockwise direction” discloses a “reverse rotation”),  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus for an elevator as taught by Okamoto by including the forward threshold and reverse threshold as disclosed by Sato in order to provide a system where the encoder “can be suitably and easily applied to existing devices or systems” (Sato, ¶ 0137).
	Okamoto teaches:
	a second OR circuit configured to receive the first forward rotation detection signal and the first reverse rotation detection signal and to output a logical sum of the first forward and reverse rotation detection signals to the [second] microprocessor, and 
		the [second] microprocessor detects the difference between the second encoder rotation amount and the first reverse rotation detection signal, when there are an input of the first reverse rotation detection signal and an input of a logical sum of the first forward rotation signal and the first reverse rotation signal sent from the second OR circuit and [applies the reverse rotation value as the threshold to compare the difference], or 
		the [second] microprocessor detects the difference between the second encoder rotation amount and the first forward rotation detection signal, when there is no input of the first reverse rotation detection signal and also when there is an input of the logical sum of the first forward rotation signal and the first reverse rotation 	signal sent from the second OR circuit and [applies the forward rotation value as the threshold to compare the 	difference], and, 
 (Okamoto, fig 5, ¶ 0049-¶ 0056:  The specification states, in ¶ 0052, “Specifically, with regard to the rotation direction of the second rotation detection signal input by the second diagnostic unit 21b and the presence or absence of rotation, as shown in Table 1 below,” if no input is made into OR circuit, according to Table 1, there is no rotation, if input is made into OR circuit, rotation is detected, whether that rotation is forward or reverse is determined in the first determination unit therefore the OR circuit is used to determine whether rotation has occurred or not, the OR circuit performs the “logical sum.”  Okamoto teaches the encoders generating a signal corresponding to the rotation of the guide rollers, one of ordinary skill in the art would understand that the absence of a signal would indicate rotation has not occurred.  Okamoto teaches whether rotation occurs or not just as the OR circuit (gates) teaches whether rotation occurs or not therefore Okamoto teaches a functionality that is equivalent to the OR circuit (gates) (see MPEP 2114 IV).  Also, Okamoto teaches “the encoder (17) generates a signal corresponding to the rotation one guide roller (12)” (¶ 0050) where “encoder (17)” is a first encoder thereby disclosing the operation of a “second OR circuit.”  Additionally, as Okamoto teaches “difference between encoder calculated values” (¶ 0056) that would include “the difference between the second encoder rotation amount and the first reverse rotation detection signal” and “the difference between the second encoder rotation amount and the first forward rotation detection signal” as long as rotation had been detected.), and, 
	Okamoto does not teach:
	applies the reverse rotation value as the threshold to compare the difference,
	applies the forward rotation value as the threshold to compare the difference, 
	Sato teaches:
	applies the reverse rotation value as the threshold to compare the difference (Sato, fig 10, fig 11,¶  0121-¶ 0123:  Sato teaches a “prescribed value,” that is used for determining normal or abnormal motion in a “counterclockwise direction” where “prescribed value” discloses a “threshold” and “counterclockwise direction” discloses a “reverse rotation”),  
	applies the forward rotation value as the threshold to compare the difference (Sato, fig 8, fig 9, ¶  0118-¶ 0120:  Sato teaches a “prescribed value,” that is used for determining normal or abnormal motion in a “clockwise direction” where “prescribed value” discloses a “threshold” and “clockwise direction” discloses a “forward rotation”),  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus for an elevator as taught by Okamoto by including the thresholds as disclosed by Sato in order to provide a system where the encoder “can be suitably and easily applied to existing devices or systems” (Sato, ¶ 0137).
	Okamoto teaches:
	in a case where the difference exceeds a predetermined threshold, the [second] 	microprocessor determines that an abnormality has occurred (Okamoto, ¶ 0055-¶ 0059:  
Okamoto teaches when the difference between the encoder values “exceeds the threshold” an abnormality has been determined (¶ 0058)).  
	Okamoto does not teach:
	the second microcontroller unit; a second microprocessor
	Kondo teaches:
	the second microcontroller unit; a second microprocessor (Kondo, fig 3, ¶ 0032- ¶ 0035:  Kondo teaches a “second microprocessor” which reads on “second microcontroller” where the “second microprocessor” checks for abnormalities in the “first microprocessor” and other abnormalities therefore the “second microprocessor” would include “a second microprocessor” to check for “other abnormalities”)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus for an elevator as taught by Okamoto by including two microprocessors (microcontrollers) as disclosed by Kondo in order to provide a system that can not only detect abnormalities in the sensors but also detect abnormalities in the microprocessors (microcontrollers) themselves (Kondo, ¶ 0033).
	
Regarding independent claim 7 Okamoto teaches:
	An elevator encoder diagnostic method, 
	an elevator (Okamoto, ¶ 0006, fig 5) including 
	a first encoder and a second encoder that are provided on a rotary portion of the elevator (Okamoto, fig 5, operation control unit (20) reads on “diagnostic system” element 17 and 31 read on “first encoder and a second encoder” which are “provided on the rotary portion of the elevator”), 
	Okamoto does not teach:
	a first microcontroller connected to the first encoder, and a second microcontroller connected to the second encoder, 
	Kondo teaches:
 	a first microcontroller connected to the first encoder, and a second microcontroller connected to the second encoder (Kondo, ¶ 0032-¶ 0033. fig. 3 is a “electronic safety controller” (21) is made up of 2 microprocessors (31 and 32), fig. 1 one encoder (11) communicates with one microprocessor via wireless communications and second encoder (15) communicate with second microprocessor via wireless communications, microprocessors 31 and 32 reads on “first microcontroller” and “second microcontroller” respectively)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus for an elevator as taught by Okamoto by including two microprocessors as disclosed by Kondo in order to provide a system that can not only detect abnormalities in the sensors but also detect abnormalities in the microprocessors themselves (Kondo, ¶ 0033).
	Okamoto teaches:
	the method comprising: 
	receiving a pulse signal from the first encoder, converting the pulse signal into a first encoder rotation amount, outputting the first encoder rotation amount, generating from the first encoder rotation amount a first rotation detection signal including a first forward rotation detection signal [that is a value obtained by counting up the pulse signal of the first encoder from zero when the first encoder rotates in] forward rotation and a first reverse rotation detection signal [that is a value obtained by counting down the pulse signal of the first encoder from zero when the first encoder rotates in] reverse rotation, and outputting the first rotation detection signal, by the first microcontroller (Okamoto, ¶ 0025-¶ 0030, ¶ 0049-¶ 0051,¶ 0054:  Okamoto teaches “encoder generates a signal corresponding to the rotation of the one guide roller” (¶ 0025),  which discloses “convert the pulse signal into a first encoder rotation amount.”  Okamoto also teaches “information from the encoder is constantly input to the processing part” (¶ 0030), where “processing part” reads on “microcontroller.”)  Additionally, Okamoto teaches the encoder generates a signal corresponding to the rotation of the guide rollers (¶ 0050), one of ordinary skill in the art would understand for an elevator system, the rotation would be in a forward or a reverse direction as the elevator changes direction); 
	Okamoto does not teach:
	forward rotation detection signal [that is a value obtained by counting up the pulse signal of the first encoder from zero when the first encoder rotates in]
	reverse rotation detection signal [that is a value obtained by counting down the pulse signal of the first encoder from zero when the first encoder rotates in]
	Sato teaches:
	forward rotation detection signal [that is a value obtained by counting up the pulse signal of the first encoder from zero when the first encoder rotates in]
	reverse rotation detection signal [that is a value obtained by counting down the pulse signal of the first encoder from zero when the first encoder rotates in] (Sato, fig 2, ¶ 0111-
¶ 0114:  Sato teaches an encoder that distinguishes between a forward rotation and a reverse rotation where the forward rotation detection signal and a reverse rotation detection signal are determined by generating a positive change in the phase pulse indicating a clockwise direction. or a negative change in the phase pulse indicating a counterclockwise direction, then “direction-discriminating pulsating circuits 42 and 52 generate the count signals of A phase” (¶ 0113) and “direction-discriminating pulsating circuits 43 and 53 generate the count signals of the B phase” (¶ 0114) thereby disclosing the forward (clockwise) rotation detection signal “is a value obtained by counting up the pulse signal of the first encoder from zero when the first encoder rotates in” and the reverse (counterclockwise) detection signal “is a value obtained by counting down the pulse signal of the first encoder from zero when the first encoder rotates in”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus for an elevator as taught by Okamoto by including the process to determine the direction of rotation as disclosed by Sato in order to provide a system where the encoder “can be suitably and easily applied to existing devices or systems” (Sato, ¶ 0137).
	Okamoto teaches:
	receiving a pulse signal from the second encoder, converting the pulse signal into a second encoder rotation amount, outputting the second encoder rotation amount, generating from the second encoder rotation amount a second rotation detection signal including a second forward rotation detection signal [that is a value obtained by counting up the pulse signal of the second encoder from zero when the second encoder rotates in ]forward rotation and a second reverse rotation detection signal [that is a value obtained by counting down the pulse signal of the second encoder from zero when the second encoder rotates in] reverse rotation, and outputting the second rotation detection signal, by the [second] microcontroller (Okamoto, fig 5, ¶ 0050-¶ 0054:  Okamoto teaches “the encoder (31) generates a signal corresponding to the rotation of the other guide roller (13)” (¶ 0051) which discloses “convert the pulse signal into a second encoder rotation amount.”  Okamoto also teaches “information from the encoders is constantly input to the processing part” (¶ 0053), where “processing part” reads on “microcontroller,” second encoder operates in a manner similar to the first encoder 
(¶ 0054).  Additionally, Okamoto teaches the encoder generates a signal corresponding to the rotation of the guide rollers (¶ 0050), one of ordinary skill in the art would understand for an elevator system, the rotation would be in a forward or a reverse direction as the elevator changes direction)), 
 	Okamoto does not teach: 
	the [second] microcontroller 
	forward rotation detection signal [that is a value obtained by counting up the pulse signal of the second encoder from zero when the second encoder rotates in]
	reverse rotation detection signal [that is a value obtained by counting down the pulse signal of the second encoder from zero when the second encoder rotates in]
	Kondo teaches:
	the second microcontroller (fig 3 elements 32, ¶ 0032, “second microprocessor” reads on “second microcontroller”)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus for an elevator as taught by Okamoto by including two microprocessors (microcontrollers) as disclosed by Kondo in order to provide a system that can not only detect abnormalities in the sensors but also detect abnormalities in the microprocessors (microcontrollers) themselves (Kondo, ¶ 0033).
	Sato teaches:
	forward rotation detection signal [that is a value obtained by counting up the pulse signal of the first encoder from zero when the first encoder rotates in]
	reverse rotation detection signal [that is a value obtained by counting down the pulse signal of the first encoder from zero when the first encoder rotates in] (Sato, fig 2, ¶ 0111-
¶ 0114:  Sato teaches an encoder that distinguishes between a forward rotation and a reverse rotation where the forward rotation detection signal and a reverse rotation detection signal are determined by generating a positive change in the phase pulse indicating a clockwise direction. or a negative change in the phase pulse indicating a counterclockwise direction, then “direction-discriminating pulsating circuits 42 and 52 generate the count signals of A phase” (¶ 0113) and “direction-discriminating pulsating circuits 43 and 53 generate the count signals of the B phase” (¶ 0114) thereby disclosing the forward (clockwise) rotation detection signal “is a value obtained by counting up the pulse signal of the first encoder from zero when the first encoder rotates in” and the reverse (counterclockwise) detection signal “is a value obtained by counting down the pulse signal of the first encoder from zero when the first encoder rotates in”);
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus for an elevator as taught by Okamoto by including the process to determine the direction of rotation as disclosed by Sato in order to provide a system where the encoder “can be suitably and easily applied to existing devices or systems” (Sato, ¶ 0137).
	Note:  Combining Sato’s method of determining rotation direction with Okamoto’s two encoders would produce a system that would detect a first forward signal, first reverse signal, second forward signal, and second reverse signal as claimed by applicant.   
	Okamoto teaches:
	detecting a difference between the first encoder rotation amount and the second rotation detection signal output from the second microcontroller by the first microcontroller (Okamoto, 
¶ 0055-¶ 0059, “difference between encoder calculated values” (¶ 0056) reads on “difference between the first encoder rotation amount and the second rotation detection signal”), 
	the first microcontroller is configured to diagnose as normal if the difference is within a predetermined threshold and to diagnose as abnormal if the difference exceeds the predetermined threshold (Okamoto, ¶ 0055-¶ 0059, Okamoto teaches when the difference between the encoder values “exceeds the threshold” an abnormality has been determined (¶ 0058) therefore if the difference between the encoder values does not “exceed(s) the threshold” no abnormality has been determined and the diagnosis is “normal”), 
	Okamoto does not teach:
	the threshold has a forward rotation value that is applied when the second rotation detection signal is the second forward rotation detection signal, and 
	a reverse rotation value that is applied when the second rotation detection signal is the second reverse rotation detection signal, 
	Sato teaches:
	wherein the threshold has a forward rotation value that is applied when the second rotation detection signal is the second forward rotation detection signal (Sato, fig 8, fig 9, ¶  0118-¶ 0120:  Sato teaches a “prescribed value,” that is used for determining normal or abnormal motion in a “clockwise direction” where “prescribed value” discloses a “threshold” and “clockwise direction” discloses a “forward rotation”),  
	a reverse rotation value that is applied when the second rotation detection signal is the second reverse rotation detection signal (Sato, fig 10, fig 11,¶  0121-¶ 0123:  Sato teaches a “prescribed value,” that is used for determining normal or abnormal motion in a “counterclockwise direction” where “prescribed value” discloses a “threshold” and “counterclockwise direction” discloses a “reverse rotation”),  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus for an elevator as taught by Okamoto by including the forward threshold and reverse threshold as disclosed by Sato in order to provide a system where the encoder “can be suitably and easily applied to existing devices or systems” (Sato, ¶ 0137).
	Okamoto teaches: 
		the first microcontroller detects the difference between the first encoder rotation 	amount and the second reverse rotation detection signal, when there is an input of the 	second reverse rotation detection signal and an input of a logical sum of the second 	forward rotation signal and the second reverse rotation signal and [applies the reverse rotation value as the threshold to compare the difference], or 
		the first microcontroller detects the difference between the first encoder rotation 	amount and the second forward rotation detection signal, when there is no input of the q	second reverse rotation detection signal and also when there is an input of 	the logical 	sum of the second forward rotation signal and the second reverse rotation signal and [applies the forward rotation value as the threshold to compare the difference], (Okamoto, 
¶ 0049-¶ 0056:  The specification states, in ¶ 0052, “Specifically, with regard to the rotation direction of the second rotation detection signal input by the second diagnostic unit 21b and the presence or absence of rotation, as shown in Table 1 below,” if no input is made into OR circuit, according to Table 1, there is no rotation, if input is made into OR circuit, rotation is detected, whether that rotation is forward or reverse is determined in the first determination unit therefore the OR circuit is used to determine whether rotation has occurred or not, the OR circuit performs the “logical sum.”  Okamoto teaches the encoders generating a signal corresponding to the rotation of the guide rollers, one of ordinary skill in the art would understand that the absence of a signal would indicate rotation has not occurred.  Okamoto teaches whether rotation occurs or not just as the logical sum teaches whether rotation occurs or not therefore Okamoto teaches a functionality that is equivalent to the logical sum (see MPEP 2114 IV).  Also, Okamoto teaches “the encoder (31) generates a signal corresponding to the rotation of the other guide roller (13)” (¶ 0051) where “encoder (31)” is a second encoder thereby implying the operation of a “logical sum” of “the second forward rotation signal and the second reverse rotation signal.”  Additionally, as Okamoto teaches “difference between encoder calculated values” (¶ 0056) that would include “the difference between the first encoder rotation amount and the second reverse rotation detection signal” and “the difference between the first encoder rotation amount and the second forward rotation detection signal” as long as rotation had been detected), and
	Okamoto does not teach:
	applies the reverse rotation value as the threshold to compare the difference
	applies the forward rotation value as the threshold to compare the difference
	Sato teaches:
	applies the reverse rotation value as the threshold to compare the difference (Sato, fig 10, fig 11,¶  0121-¶ 0123:  Sato teaches a “prescribed value,” that is used for determining normal or abnormal motion in a “counterclockwise direction” where “prescribed value” discloses a “threshold” and “counterclockwise direction” discloses a “reverse rotation”),  
	applies the forward rotation value as the threshold to compare the difference (Sato, fig 8, fig 9, ¶  0118-¶ 0120:  Sato teaches a “prescribed value,” that is used for determining normal or abnormal motion in a “clockwise direction” where “prescribed value” discloses a “threshold” and “clockwise direction” discloses a “forward rotation”),  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus for an elevator as taught by Okamoto by including the thresholds as disclosed by Sato in order to provide a system where the encoder “can be suitably and easily applied to existing devices or systems” (Sato, ¶ 0137).
	Okamoto teaches:
		in a case where the difference exceeds a predetermined threshold, the first 	microcontroller determines that an abnormality has occurred (Okamoto, ¶ 0055-¶ 0059:  Okamoto teaches when the difference between the encoder values “exceeds the threshold” an abnormality has been determined (¶ 0058)), and 
	detecting a difference between the second encoder rotation amount and the first rotation detection signal output from the first microcontroller by the [second] microcontroller (Okamoto, 
¶ 0055-¶ 0059, “difference between encoder calculated values” (¶ 0056) reads on “difference between the second encoder rotation amount and the first rotation detection signal”), wherein 
	the [second] microcontroller is configured to diagnose as normal if the difference is within a predetermined threshold and to diagnose as abnormal if the difference exceeds the predetermined  threshold (Okamoto, ¶ 0055-¶ 0059, Okamoto teaches when the difference between the encoder values “exceeds the threshold” an abnormality has been determined 
(¶ 0058) therefore if the difference between the encoder values does not “exceed(s) the threshold” no abnormality has been determined and the diagnosis is “normal”),
	Okamoto does not teach:
	the threshold has a forward rotation value that is applied when the first rotation detection signal is the first forward rotation detection signal
	the threshold has a forward rotation value that is applied when the first rotation detection signal is the first forward rotation detection signal
	Sato teaches:
	the threshold has a forward rotation value that is applied when the first rotation detection signal is the first forward rotation detection signal (Sato, fig 8, fig 9, ¶  0118-¶ 0120:  Sato teaches a “prescribed value,” that is used for determining normal or abnormal motion in a “clockwise direction” where “prescribed value” discloses a “threshold” and “clockwise direction” discloses a “forward rotation”),  
	the threshold has a forward rotation value that is applied when the first rotation detection signal is the first forward rotation detection signal (Sato, fig 10, fig 11,¶  0121-¶ 0123:  Sato teaches a “prescribed value,” that is used for determining normal or abnormal motion in a “counterclockwise direction” where “prescribed value” discloses a “threshold” and “counterclockwise direction” discloses a “reverse rotation”),  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus for an elevator as taught by Okamoto by including the forward threshold and reverse threshold as disclosed by Sato in order to provide a system where the encoder “can be suitably and easily applied to existing devices or systems” (Sato, ¶ 0137).
	Okamoto teaches:
		the [second] microcontroller detects the difference between the second encoder 	rotation amount and the first reverse rotation detection signal, when there are an input of 	the first reverse rotation detection signal and an input of a logical sum of the first 	forward rotation signal and the first reverse rotation signal, and [applies the reverse rotation value as the threshold to compare the difference] or 
		the [second] microcontroller detects the difference between the second encoder 	rotation amount and the first forward rotation detection signal, when there is no input of 	the first reverse rotation detection signal and also when there is an input of the logical s	um of the first forward rotation signal and the first reverse rotation 	signal and [applies the forward rotation value as the threshold to compare the difference], (Okamoto, fig 5, ¶ 0049-¶ 0056:  The specification states, in ¶ 0052, “Specifically, with regard to the rotation direction of the second rotation detection signal input by the second diagnostic unit 21b and the presence or absence of rotation, as shown in Table 1 below,” if no input is made into OR circuit, according to Table 1, there is no rotation, if input is made into OR circuit, rotation is detected, whether that rotation is forward or reverse is determined in the first determination unit therefore the OR circuit is used to determine whether rotation has occurred or not, the OR circuit performs the “logical sum.”  Okamoto teaches the encoders generating a signal corresponding to the rotation of the guide rollers, one of ordinary skill in the art would understand that the absence of a signal would indicate rotation has not occurred.  Okamoto teaches whether rotation occurs or not just as the OR circuit (gates) teaches whether rotation occurs or not therefore Okamoto teaches a functionality that is equivalent to the OR circuit (gates) (see MPEP 2114 IV).  Also, Okamoto teaches “the encoder (17) generates a signal corresponding to the rotation one guide roller (12)” (¶ 0050) where “encoder (17)” is a first encoder thereby implying the operation of a “second OR circuit.”  Additionally, as Okamoto teaches “difference between encoder calculated values” (¶ 0056) that would include “the difference between the second encoder rotation amount and the first reverse rotation detection signal” and “the difference between the second encoder rotation amount and the first forward rotation detection signal” as long as rotation had been detected.), and, 
	Okamoto does not teach:
	applies the reverse rotation value as the threshold to compare the difference
	applies the forward rotation value as the threshold to compare the difference
	Sato teaches:
	applies the reverse rotation value as the threshold to compare the difference (Sato, fig 10, fig 11,¶  0121-¶ 0123:  Sato teaches a “prescribed value,” that is used for determining normal or abnormal motion in a “counterclockwise direction” where “prescribed value” discloses a “threshold” and “counterclockwise direction” discloses a “reverse rotation”),  
	applies the forward rotation value as the threshold to compare the difference (Sato, fig 8, fig 9, ¶  0118-¶ 0120:  Sato teaches a “prescribed value,” that is used for determining normal or abnormal motion in a “clockwise direction” where “prescribed value” discloses a “threshold” and “clockwise direction” discloses a “forward rotation”),  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus for an elevator as taught by Okamoto by including the thresholds as disclosed by Sato in order to provide a system where the encoder “can be suitably and easily applied to existing devices or systems” (Sato, ¶ 0137).
	Okamoto teaches:
		in a case where the difference exceeds a predetermined threshold, the [second]	microcontroller determines that an abnormality has occurred, by the [second] 	microcontroller (Okamoto, ¶ 0055-¶ 0059:  Okamoto teaches when the difference between the encoder values “exceeds the threshold” an abnormality has been determined
(¶ 0058)).  
 	Okamoto does not teach:
	the second microcontroller unit; a second microprocessor
	Kondo teaches:
	the second microcontroller unit; a second microprocessor (Kondo, fig 3, ¶ 0032- ¶ 0035:  Kondo teaches a “second microprocessor” which reads on “second microcontroller” where the “second microprocessor” checks for abnormalities in the “first microprocessor” and other abnormalities therefore the “second microprocessor” would include “a second microprocessor” to check for “other abnormalities”)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus for an elevator as taught by Okamoto by including two microprocessors (microcontrollers) as disclosed by Kondo in order to provide a system that can not only detect abnormalities in the sensors but also detect abnormalities in the microprocessors (microcontrollers) themselves (Kondo, ¶ 0033).

Regarding independent claim 8 Okamoto teaches: 
	An elevator encoder diagnostic system (Okamoto, ¶ 0006, fig 5) comprising: 
	a first encoder and a second encoder that are provided on a rotary portion of an elevator (Okamoto, fig 5:  Operation control unit (20) reads on “diagnostic system” element 17 and 31 read on “first encoder and a second encoder” which are “provided on the rotary portion of the elevator”); 
	Okamoto does not teach:
	a first microcontroller connected to the first encoder; and 
	a second microcontroller connected to the second encoder,  
	Kondo teaches:
	a first microcontroller connected to the first encoder; and 
	a second microcontroller connected to the second encoder (Kondo, ¶ 0032-¶ 0033. fig. 3 is a “electronic safety controller” (21) is made up of 2 microprocessors (31 and 32), fig. 1 one encoder (11) communicates with one microprocessor via wireless communications and second encoder (15) communicate with second microprocessor via wireless communications, microprocessors 31 and 32 reads on “first microcontroller” and “second microcontroller” respectively)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus for an elevator as taught by Okamoto by including two microprocessors as disclosed by Kondo in order to provide a system that can not only detect abnormalities in the sensors but also detect abnormalities in the microprocessors themselves (Kondo, ¶ 0033).
	Okamoto teaches:
	the first microcontroller includes a first encoder driver configured to receive a pulse signal from the first encoder, convert the pulse signal into a first encoder rotation amount, output the first encoder rotation amount, generate from the first encoder rotation amount a first rotation detection signal including a first forward rotation detection signal [that is a value obtained by counting up the pulse signal of the first encoder from zero when the first encoder rotates in] forward direction, and a first reverse rotation detection signal [that is a value obtained by counting down the pulse signal of the first encoder from zero when the first encoder rotates in] reverse rotation, and output the first rotation detection signal (Okamoto, ¶ 0025-¶ 0030, ¶ 0049-
¶ 0051, ¶ 0054:  Okamoto teaches “encoder generates a signal corresponding to the rotation of the one guide roller” (¶ 0025), which discloses “convert the pulse signal into a first encoder rotation amount.”  Okamoto also teaches “information from the encoder is constantly input to the processing part” (¶ 0030), where “processing part” reads on “microcontroller.”)  Additionally, Okamoto teaches the encoder generates a signal corresponding to the rotation of the guide rollers (¶ 0050), one of ordinary skill in the art would understand for an elevator system, the rotation would be in a forward or a reverse direction as the elevator changes direction), 
	Okamoto does not teach:
	forward rotation detection signal [that is a value obtained by counting up the pulse signal of the first encoder from zero when the first encoder rotates in]
	reverse rotation detection signal [that is a value obtained by counting down the pulse signal of the first encoder from zero when the first encoder rotates in]
	Sato teaches:
	forward rotation detection signal [that is a value obtained by counting up the pulse signal of the first encoder from zero when the first encoder rotates in]
	reverse rotation detection signal [that is a value obtained by counting down the pulse signal of the first encoder from zero when the first encoder rotates in] (Sato, fig 2, ¶ 0111-
¶ 0114:  Sato teaches an encoder that distinguishes between a forward rotation and a reverse rotation where the forward rotation detection signal and a reverse rotation detection signal are determined by generating a positive change in the phase pulse indicating a clockwise direction. or a negative change in the phase pulse indicating a counterclockwise direction, then “direction-discriminating pulsating circuits 42 and 52 generate the count signals of A phase” (¶ 0113) and “direction-discriminating pulsating circuits 43 and 53 generate the count signals of the B phase” (¶ 0114) thereby disclosing the forward (clockwise) rotation detection signal “is a value obtained by counting up the pulse signal of the first encoder from zero when the first encoder rotates in” and the reverse (counterclockwise) detection signal “is a value obtained by counting down the pulse signal of the first encoder from zero when the first encoder rotates in”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus for an elevator as taught by Okamoto by including the process to determine the direction of rotation as disclosed by Sato in order to provide a system where the encoder “can be suitably and easily applied to existing devices or systems” (Sato, ¶ 0137).
	Okamoto teaches:
	the [second] microcontroller includes a second encoder driver configured to receive a pulse signal from the second encoder, convert the pulse signal into a second encoder rotation amount, output the second encoder rotation amount, generate from the second encoder rotation amount a second rotation detection signal including a second forward rotation detection signal [that is a value obtained by counting up the pulse signal of the second encoder from zero when the second encoder rotates in] forward rotation and a second reverse rotation detection signal [that is a value obtained by counting down the pulse signal of the second encoder from zero when the second encoder rotates in] reverse rotation, and output the second rotation detection signal (Okamoto, fig 5, ¶ 0050-¶ 0054:  Okamoto teaches “the encoder (31) generates a signal corresponding to the rotation of the other guide roller (13)” (¶ 0051) which discloses “convert the pulse signal into a second encoder rotation amount.”  Okamoto also teaches “information from the encoders is constantly input to the processing part” (¶ 0053), where “processing part” reads on “microcontroller,” second encoder operates in a manner similar to the first encoder 
(¶ 0054).  Additionally, Okamoto teaches the encoder generates a signal corresponding to the rotation of the guide rollers (¶ 0050), one of ordinary skill in the art would understand for an elevator system, the rotation would be in a forward or a reverse direction as the elevator changes direction)), 
 	Okamoto does not teach: 
	the [second] microcontroller 
	forward rotation detection signal [that is a value obtained by counting up the pulse signal of the second encoder from zero when the second encoder rotates in]
	reverse rotation detection signal [that is a value obtained by counting down the pulse signal of the second encoder from zero when the second encoder rotates in]
	Kondo teaches:
	the second microcontroller (fig 3 elements 32, ¶ 0032, “second microprocessor” reads on “second microcontroller”)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus for an elevator as taught by Okamoto by including two microprocessors (microcontrollers) as disclosed by Kondo in order to provide a system that can not only detect abnormalities in the sensors but also detect abnormalities in the microprocessors (microcontrollers) themselves (Kondo, ¶ 0033).
	Sato teaches:
	forward rotation detection signal [that is a value obtained by counting up the pulse signal of the first encoder from zero when the first encoder rotates in]
	reverse rotation detection signal [that is a value obtained by counting down the pulse signal of the first encoder from zero when the first encoder rotates in] (Sato, fig 2, ¶ 0111-
¶ 0114:  Sato teaches an encoder that distinguishes between a forward rotation and a reverse rotation where the forward rotation detection signal and a reverse rotation detection signal are determined by generating a positive change in the phase pulse indicating a clockwise direction. or a negative change in the phase pulse indicating a counterclockwise direction, then “direction-discriminating pulsating circuits 42 and 52 generate the count signals of A phase” (¶ 0113) and “direction-discriminating pulsating circuits 43 and 53 generate the count signals of the B phase” (¶ 0114) thereby disclosing the forward (clockwise) rotation detection signal “is a value obtained by counting up the pulse signal of the first encoder from zero when the first encoder rotates in” and the reverse (counterclockwise) detection signal “is a value obtained by counting down the pulse signal of the first encoder from zero when the first encoder rotates in”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus for an elevator as taught by Okamoto by including the process to determine the direction of rotation as disclosed bay Sato in order to provide a system where the encoder “can be suitably and easily applied to existing devices or systems” (Sato, ¶ 0137).
	Note:  Combining Sato’s method of determining rotation direction with Okamoto’s two encoders would produce a system that would detect a first forward signal, first reverse signal, second forward signal, and second reverse signal as claimed by applicant.   
	Okamoto teaches:
	the first microcontroller further includes a first microprocessor configured to detect a difference between the first encoder rotation amount and the second rotation detection signal output from the second encoder driver (Okamoto, ¶ 0055-¶ 0059:  Okamoto teaches “difference between encoder calculated values” (¶ 0056) thereby disclosing “difference between the first encoder rotation amount and the second rotation detection signal”), 
	to diagnose as normal if the difference is within a predetermined threshold and to diagnose as abnormal if the difference exceeds the predetermined  threshold (Okamoto, ¶ 0055-¶ 0059, Okamoto teaches when the difference between the encoder values “exceeds the threshold” an abnormality has been determined (¶ 0058) therefore if the difference between the encoder values does not “exceed(s) the threshold” no abnormality has been determined and the diagnosis is “normal”),
	Okamoto does not teach:
	the threshold has a forward rotation value that is applied when the second rotation detection signal is the second forward rotation detection signal,
	a reverse rotation value that is applied when the second rotation detection signal is the second reverse rotation detection signal,
	Sato teaches:
	the threshold has a forward rotation value that is applied when the second rotation detection signal is the second forward rotation detection signal (Sato, fig 8, fig 9, ¶  0118-¶ 0120:  Sato teaches a “prescribed value,” that is used for determining normal or abnormal motion in a “clockwise direction” where “prescribed value” discloses a “threshold” and “clockwise direction” discloses a “forward rotation”),  
	a reverse rotation value that is applied when the second rotation detection signal is the second reverse rotation detection signal (Sato, fig 10, fig 11,¶  0121-¶ 0123:  Sato teaches a “prescribed value,” that is used for determining normal or abnormal motion in a “counterclockwise direction” where “prescribed value” discloses a “threshold” and “counterclockwise direction” discloses a “reverse rotation”),  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus for an elevator as taught by Okamoto by including the forward threshold and reverse threshold as disclosed by Sato in order to provide a system where the encoder “can be suitably and easily applied to existing devices or systems” (Sato, ¶ 0137).
	Okamoto teaches:
	and a first OR circuit configured to receive the second forward rotation detection 	signal and the second reverse rotation detection signal and to output a logical sum of the 	second forward and reverse rotation detection signals to the first microprocessor, wherein 
		the first microprocessor detects the difference between the first encoder rotation 	amount and the second forward rotation detection signal, when there are an input of the 	second forward rotation detection signal and an input of a logical sum of the second 	forward rotation signal and the second reverse rotation signal sent from the first OR 	circuit and [applies the forward rotation value as the threshold to compare the difference], 	or 			
		the first microprocessor detects the difference between the first encoder rotation 	amount and the second reverse rotation detection signal, when there is no input of the 	second forward rotation detection signal and also when there is an input of the logical 	sum of the second forward rotation signal and the second reverse rotation signal sent 	from the first OR circuit and [applies the reverse rotation value as the threshold to 	compare the difference] (Okamoto, ¶ 0049-¶ 0056:  The specification states, in ¶ 0052, “Specifically, with regard to the rotation direction of the second rotation detection signal input by the second diagnostic unit 21b and the presence or absence of rotation, as shown in Table 1 below,” if no input is made into OR circuit, according to Table 1, there is no rotation, if input is made into OR circuit, rotation is detected, whether that rotation is forward or reverse is determined in the first determination unit therefore the OR circuit is used to determine whether rotation has occurred or not, the OR circuit performs the “logical sum.”  Okamoto teaches the encoders generating a signal corresponding to the rotation of the guide rollers, one of ordinary skill in the art would understand that the absence of a signal would indicate rotation has not occurred.  Okamoto teaches whether rotation occurs or not just as the OR circuit (gates) teaches whether rotation occurs or not therefore Okamoto teaches a functionality that is equivalent to the OR circuit (gates) (see MPEP 2114 IV).  Also, Okamoto teaches “the encoder (31) generates a signal corresponding to the rotation of the other guide roller (13)” (¶ 0051) where “encoder (31)” is a second encoder thereby disclosing the operation of a “first OR circuit.”  Additionally, as Okamoto teaches “difference between encoder calculated values” (¶ 0056) that would include “the difference between the first encoder rotation amount and the second reverse rotation detection signal” and “the difference between the first encoder rotation amount and the second forward rotation detection signal” as rotation would have been detected where rotation would include either a forward or reverse rotation detected by the second encoder therefore Okamoto discloses “there are an input of the second forward rotation detection signal and an input of a logical sum of the second forward rotation signal and the second reverse rotation signal sent from the first OR circuit” and “when there is no input of the second forward rotation detection signal and also when there is an input of the logical sum of the second forward rotation signal and the second reverse rotation signal”), and, 
	Okamoto does not teach:
	applies the forward rotation value as the threshold to compare the difference,
	applies the reverse rotation value as the threshold to compare the difference,
	Sato teaches:
	applies the forward rotation value as the threshold to compare the difference (Sato, fig 8, fig 9, ¶  0118-¶ 0120:  Sato teaches a “prescribed value,” that is used for determining normal or abnormal motion in a “clockwise direction” where “prescribed value” discloses a “threshold” and “clockwise direction” discloses a “forward rotation”),  
	applies the reverse rotation value as the threshold to compare the difference (Sato, fig 10, fig 11,¶  0121-¶ 0123:  Sato teaches a “prescribed value,” that is used for determining normal or abnormal motion in a “counterclockwise direction” where “prescribed value” discloses a “threshold” and “counterclockwise direction” discloses a “reverse rotation”),  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus for an elevator as taught by Okamoto by including the thresholds as disclosed by Sato in order to provide a system where the encoder “can be suitably and easily applied to existing devices or systems” (Sato, ¶ 0137).
	Okamoto teaches:
		in a case where the difference exceeds a predetermined threshold, the first 	microprocessor determines that an abnormality has occurred (Okamoto, ¶ 0055-¶ 0059, Okamoto teaches when the difference between the encoder values “exceeds the threshold” an abnormality has been determined (¶ 0058)), and 
	the [second] microcontroller further includes a [second] microprocessor configured to detect a difference between the second encoder rotation amount and the first rotation detection signal output from the first encoder driver (Okamoto, ¶ 0055-¶ 0059:  Okamoto teaches “difference between encoder calculated values” (¶ 0056) which reads on “difference between the second encoder rotation amount and the first rotation detection signal”), and 
	to diagnose as normal if the difference is within a predetermined threshold and to diagnose as abnormal if the difference exceeds the predetermined  threshold (Okamoto, ¶ 0055-¶ 0059, Okamoto teaches when the difference between the encoder values “exceeds the threshold” an abnormality has been determined (¶ 0058) therefore if the difference between the encoder values does not “exceed(s) the threshold” no abnormality has been determined and the diagnosis is “normal”),
	Okamoto does not teach:
	the threshold has a forward rotation value that is applied when the first rotation detection signal is the first forward rotation detection signal,
	a reverse rotation value that is applied when the first rotation detection signal is the first reverse rotation detection signal
	Sato teaches:
	the threshold has a forward rotation value that is applied when the first rotation detection signal is the first forward rotation detection signal (Sato, fig 8, fig 9, ¶  0118-¶ 0120:  Sato teaches a “prescribed value,” that is used for determining normal or abnormal motion in a “clockwise direction” where “prescribed value” discloses a “threshold” and “clockwise direction” discloses a “forward rotation”),  
	a reverse rotation value that is applied when the first rotation detection signal is the first reverse rotation detection signal (Sato, fig 10, fig 11,¶  0121-¶ 0123:  Sato teaches a “prescribed value,” that is used for determining normal or abnormal motion in a “counterclockwise direction” where “prescribed value” discloses a “threshold” and “counterclockwise direction” discloses a “reverse rotation”),  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus for an elevator as taught by Okamoto by including the forward threshold and reverse threshold as disclosed by Sato in order to provide a system where the encoder “can be suitably and easily applied to existing devices or systems” (Sato, ¶ 0137).
	Okamoto teaches:
	a second OR circuit configured to receive the first forward rotation detection signal and the first reverse rotation detection signal and to output a logical sum of the first forward and reverse rotation detection signals to the [second] microprocessor, and 
		the [second] microprocessor detects the difference between the second encoder rotation amount and the first forward rotation detection signal, when there are an input of the first forward rotation detection signal and an input of a logical sum of the first forward rotation signal and the first reverse rotation signal sent from the second OR circuit and[applies the forward rotation value as the threshold to compare the difference], or 
		the [second] microprocessor detects the difference between the second encoder rotation amount and the first reverse rotation detection signal, when there is no input of the first forward rotation detection signal and also when there is an input of the logical sum of the first forward rotation signal and the first reverse rotation 	signal sent from the second OR circuit and [applies the reverse rotation value as the threshold to compare the difference], (Okamoto, fig 5, ¶ 0049-¶ 0056:  The specification states, in ¶ 0052, “Specifically, with regard to the rotation direction of the second rotation detection signal input by the second diagnostic unit 21b and the presence or absence of rotation, as shown in Table 1 below,” if no input is made into OR circuit, according to Table 1, there is no rotation, if input is made into OR circuit, rotation is detected, whether that rotation is forward or reverse is determined in the first determination unit therefore the OR circuit is used to determine whether rotation has occurred or not, the OR circuit performs the “logical sum.”  Okamoto teaches the encoders generating a signal corresponding to the rotation of the guide rollers, one of ordinary skill in the art would understand that the absence of a signal would indicate rotation has not occurred.  Okamoto teaches whether rotation occurs or not just as the OR circuit (gates) teaches whether rotation occurs or not therefore Okamoto teaches a functionality that is equivalent to the OR circuit (gates) (see MPEP 2114 IV).  Also, Okamoto teaches “the encoder (17) generates a signal corresponding to the rotation one guide roller (12)” (¶ 0050) where “encoder (17)” is a first encoder thereby disclosing the operation of a “second OR circuit.”  Additionally, as Okamoto teaches “difference between encoder calculated values” (¶ 0056) that would include “the difference between the second encoder rotation amount and the first reverse rotation detection signal” and “the difference between the second encoder rotation amount and the first forward rotation detection signal” as long as rotation had been detected.), 
	Okamoto does not teach:	
	applies the forward rotation value as the threshold to compare the difference, 
	applies the reverse rotation value as the threshold to compare the difference,
	Sato teaches:	
	applies the forward rotation value as the threshold to compare the difference (Sato, fig 8, fig 9, ¶  0118-¶ 0120:  Sato teaches a “prescribed value,” that is used for determining normal or abnormal motion in a “clockwise direction” where “prescribed value” discloses a “threshold” and “clockwise direction” discloses a “forward rotation”),  
	applies the reverse rotation value as the threshold to compare the difference (Sato, fig 10, fig 11,¶  0121-¶ 0123:  Sato teaches a “prescribed value,” that is used for determining normal or abnormal motion in a “counterclockwise direction” where “prescribed value” discloses a “threshold” and “counterclockwise direction” discloses a “reverse rotation”),  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus for an elevator as taught by Okamoto by including the thresholds as disclosed by Sato in order to provide a system where the encoder “can be suitably and easily applied to existing devices or systems” (Sato, ¶ 0137).
	Okamoto teaches:
	in a case where the difference exceeds a predetermined threshold, the [second] 	microprocessor determines that an abnormality has occurred (Okamoto, ¶ 0055-¶ 0059:  
Okamoto teaches when the difference between the encoder values “exceeds the threshold” an abnormality has been determined (¶ 0058)).  
	Okamoto does not teach:
	the second microcontroller; a second microprocessor
	Kondo teaches:
	the second microcontroller unit; a second microprocessor (Kondo, fig 3, ¶ 0032- ¶ 0035:  Kondo teaches a “second microprocessor” which reads on “second microcontroller” where the “second microprocessor” checks for abnormalities in the “first microprocessor” and other abnormalities therefore the “second microprocessor” would include “a second microprocessor” to check for “other abnormalities”)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus for an elevator as taught by Okamoto by including two microprocessors (microcontrollers) as disclosed by Kondo in order to provide a system that can not only detect abnormalities in the sensors but also detect abnormalities in the microprocessors (microcontrollers) themselves (Kondo, ¶ 0033).

Regarding independent claim 9 Okamoto teaches: 
	An elevator encoder diagnostic method, 
	an elevator (Okamoto, ¶ 0006, fig 5) including 
	a first encoder and a second encoder that are provided on a rotary portion of the elevator (Okamoto, fig 5, operation control unit (20) reads on “diagnostic system” element 17 and 31 read on “first encoder and a second encoder” which are “provided on the rotary portion of the elevator”), 
	Okamoto does not teach:
	a first microcontroller connected to the first encoder, and a second microcontroller connected to the second encoder, 
	Kondo teaches:
 	a first microcontroller connected to the first encoder, and a second microcontroller connected to the second encoder (Kondo, ¶ 0032-¶ 0033. fig. 3 is a “electronic safety controller” (21) is made up of 2 microprocessors (31 and 32), fig. 1 one encoder (11) communicates with one microprocessor via wireless communications and second encoder (15) communicate with second microprocessor via wireless communications, microprocessors 31 and 32 reads on “first microcontroller” and “second microcontroller” respectively)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus for an elevator as taught by Okamoto by including two microprocessors as disclosed by Kondo in order to provide a system that can not only detect abnormalities in the sensors but also detect abnormalities in the microprocessors themselves (Kondo, ¶ 0033).
	Okamoto teaches:
	the method comprising: 
	receiving a pulse signal from the first encoder, converting the pulse signal into a first encoder rotation amount, outputting the first encoder rotation amount, generating from the first encoder rotation amount a first rotation detection signal including a first forward rotation detection signal [that is a value obtained by counting up the pulse signal of the first encoder from zero when the first encoder rotates in] forward rotation and a first reverse rotation detection signal [that is a value obtained by counting down the pulse signal of the first encoder from zero when the first encoder rotates in] reverse rotation, and outputting the first rotation detection signal, by the first microcontroller (Okamoto, ¶ 0025-¶ 0030, ¶ 0049-¶ 0051,¶ 0054:  Okamoto teaches “encoder generates a signal corresponding to the rotation of the one guide roller” (¶ 0025),  which discloses “convert the pulse signal into a first encoder rotation amount.”  Okamoto also teaches “information from the encoder is constantly input to the processing part” (¶ 0030), where “processing part” reads on “microcontroller.”)  Additionally, Okamoto teaches the encoder generates a signal corresponding to the rotation of the guide rollers (¶ 0050), one of ordinary skill in the art would understand for an elevator system, the rotation would be in a forward or a reverse direction as the elevator changes direction); 
	Okamoto does not teach:
	forward rotation detection signal [that is a value obtained by counting up the pulse signal of the first encoder from zero when the first encoder rotates in]
	reverse rotation detection signal [that is a value obtained by counting down the pulse signal of the first encoder from zero when the first encoder rotates in]
	Sato teaches:
	forward rotation detection signal [that is a value obtained by counting up the pulse signal of the first encoder from zero when the first encoder rotates in]
	reverse rotation detection signal [that is a value obtained by counting down the pulse signal of the first encoder from zero when the first encoder rotates in] (Sato, fig 2, ¶ 0111-
¶ 0114:  Sato teaches an encoder that distinguishes between a forward rotation and a reverse rotation where the forward rotation detection signal and a reverse rotation detection signal are determined by generating a positive change in the phase pulse indicating a clockwise direction. or a negative change in the phase pulse indicating a counterclockwise direction, then “direction-discriminating pulsating circuits 42 and 52 generate the count signals of A phase” (¶ 0113) and “direction-discriminating pulsating circuits 43 and 53 generate the count signals of the B phase” (¶ 0114) thereby disclosing the forward (clockwise) rotation detection signal “is a value obtained by counting up the pulse signal of the first encoder from zero when the first encoder rotates in” and the reverse (counterclockwise) detection signal “is a value obtained by counting down the pulse signal of the first encoder from zero when the first encoder rotates in”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus for an elevator as taught by Okamoto by including the process to determine the direction of rotation as disclosed by Sato in order to provide a system where the encoder “can be suitably and easily applied to existing devices or systems” (Sato, ¶ 0137).
	Okamoto teaches:
	receiving a pulse signal from the second encoder, converting the pulse signal into a second encoder rotation amount, outputting the second encoder rotation amount, generating from the second encoder rotation amount a second rotation detection signal including a second forward rotation detection signal [that is a value obtained by counting up the pulse signal of the second encoder from zero when the second encoder rotates in ]forward rotation and a second reverse rotation detection signal [that is a value obtained by counting down the pulse signal of the second encoder from zero when the second encoder rotates in] reverse rotation, and outputting the second rotation detection signal, by the [second] microcontroller (Okamoto, fig 5, ¶ 0050-¶ 0054:  Okamoto teaches “the encoder (31) generates a signal corresponding to the rotation of the other guide roller (13)” (¶ 0051) which discloses “convert the pulse signal into a second encoder rotation amount.”  Okamoto also teaches “information from the encoders is constantly input to the processing part” (¶ 0053), where “processing part” reads on “microcontroller,” second encoder operates in a manner similar to the first encoder 
(¶ 0054).  Additionally, Okamoto teaches the encoder generates a signal corresponding to the rotation of the guide rollers (¶ 0050), one of ordinary skill in the art would understand for an elevator system, the rotation would be in a forward or a reverse direction as the elevator changes direction)), 
 	Okamoto does not teach: 
	the [second] microcontroller 
	forward rotation detection signal [that is a value obtained by counting up the pulse signal of the second encoder from zero when the second encoder rotates in]
	reverse rotation detection signal [that is a value obtained by counting down the pulse signal of the second encoder from zero when the second encoder rotates in]
	Kondo teaches:
	the second microcontroller (fig 3 elements 32, ¶ 0032, “second microprocessor” reads on “second microcontroller”)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus for an elevator as taught by Okamoto by including two microprocessors (microcontrollers) as disclosed by Kondo in order to provide a system that can not only detect abnormalities in the sensors but also detect abnormalities in the microprocessors (microcontrollers) themselves (Kondo, ¶ 0033).
	Sato teaches:
	forward rotation detection signal [that is a value obtained by counting up the pulse signal of the first encoder from zero when the first encoder rotates in]
	reverse rotation detection signal [that is a value obtained by counting down the pulse signal of the first encoder from zero when the first encoder rotates in] (Sato, fig 2, ¶ 0111-
¶ 0114:  Sato teaches an encoder that distinguishes between a forward rotation and a reverse rotation where the forward rotation detection signal and a reverse rotation detection signal are determined by generating a positive change in the phase pulse indicating a clockwise direction. or a negative change in the phase pulse indicating a counterclockwise direction, then “direction-discriminating pulsating circuits 42 and 52 generate the count signals of A phase” (¶ 0113) and “direction-discriminating pulsating circuits 43 and 53 generate the count signals of the B phase” (¶ 0114) thereby disclosing the forward (clockwise) rotation detection signal “is a value obtained by counting up the pulse signal of the first encoder from zero when the first encoder rotates in” and the reverse (counterclockwise) detection signal “is a value obtained by counting down the pulse signal of the first encoder from zero when the first encoder rotates in”);
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus for an elevator as taught by Okamoto by including the process to determine the direction of rotation as disclosed by Sato in order to provide a system where the encoder “can be suitably and easily applied to existing devices or systems” (Sato, ¶ 0137).
	Note:  Combining Sato’s method of determining rotation direction with Okamoto’s two encoders would produce a system that would detect a first forward signal, first reverse signal, second forward signal, and second reverse signal as claimed by applicant.   
	Okamoto teaches:
	detecting a difference between the first encoder rotation amount and the second rotation detection signal output from the second microcontroller by the first microcontroller (Okamoto, 
¶ 0055-¶ 0059, “difference between encoder calculated values” (¶ 0056) reads on “difference between the first encoder rotation amount and the second rotation detection signal”), wherein
	the first microcontroller is configured to diagnose as normal if the difference is within a predetermined threshold and to diagnose as abnormal if the difference exceeds the predetermined  threshold (Okamoto, ¶ 0055-¶ 0059, Okamoto teaches when the difference between the encoder values “exceeds the threshold” an abnormality has been determined (¶ 0058) therefore if the difference between the encoder values does not “exceed(s) the threshold” no abnormality has been determined and the diagnosis is “normal”),
	Okamoto does not teach:
	the threshold has a forward rotation value that is applied when the second rotation detection signal is the second forward rotation detection signal,
	a reverse rotation value that is applied when the second rotation detection signal is the second reverse rotation detection signal,
	Sato teaches:
	wherein the threshold has a forward rotation value that is applied when the second rotation detection signal is the second forward rotation detection signal (Sato, fig 8, fig 9, ¶  0118-¶ 0120:  Sato teaches a “prescribed value,” that is used for determining normal or abnormal motion in a “clockwise direction” where “prescribed value” discloses a “threshold” and “clockwise direction” discloses a “forward rotation”),  
	a reverse rotation value that is applied when the second rotation detection signal is the second reverse rotation detection signal (Sato, fig 10, fig 11,¶  0121-¶ 0123:  Sato teaches a “prescribed value,” that is used for determining normal or abnormal motion in a “counterclockwise direction” where “prescribed value” discloses a “threshold” and “counterclockwise direction” discloses a “reverse rotation”),  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus for an elevator as taught by Okamoto by including the forward threshold and reverse threshold as disclosed by Sato in order to provide a system where the encoder “can be suitably and easily applied to existing devices or systems” (Sato, ¶ 0137).
 	Okamoto teaches:
		the first microcontroller detects the difference between the first encoder rotation 	amount and the second forward rotation detection signal, when there are an input of the 	second forward rotation detection signal and an input of a logical sum of the second 	forward rotation signal and the second reverse rotation signal and [applies the forward 	rotation value as the threshold to compare the difference], or 
		the first microcontroller detects the difference between the first encoder rotation 	amount and the second reverse rotation detection signal, when there is no input of the 	second forward rotation detection signal and also when there is an input of the logical 	sum of the second forward rotation signal and the second reverse rotation signal and 	[applies the reverse rotation value as the threshold to compare the difference] (Okamoto, ¶ 0049-¶ 0056:  The specification states, in ¶ 0052, “Specifically, with regard to the rotation direction of the second rotation detection signal input by the second diagnostic unit 21b and the presence or absence of rotation, as shown in Table 1 below,” if no input is made into OR circuit, according to Table 1, there is no rotation, if input is made into OR circuit, rotation is detected, whether that rotation is forward or reverse is determined in the first determination unit therefore the OR circuit is used to determine whether rotation has occurred or not, the OR circuit performs the “logical sum.”  Okamoto teaches the encoders generating a signal corresponding to the rotation of the guide rollers, one of ordinary skill in the art would understand that the absence of a signal would indicate rotation has not occurred.  Okamoto teaches whether rotation occurs or not just as the logical sum teaches whether rotation occurs or not therefore Okamoto teaches a functionality that is equivalent to the logical sum (see MPEP 2114 IV).  Also, Okamoto teaches “the encoder (31) generates a signal corresponding to the rotation of the other guide roller (13)” (¶ 0051) where “encoder (31)” is a second encoder thereby disclosing the operation of a “logical sum” of “the second forward rotation signal and the second reverse rotation signal.”  Additionally, as Okamoto teaches “difference between encoder calculated values” (¶ 0056) that would include “the difference between the first encoder rotation amount and the second reverse rotation detection signal” and “the difference between the first encoder rotation amount and the second forward rotation detection signal” as long as rotation had been detected), and
	Okamoto does not teach:
	applies the forward rotation value as the threshold to compare the difference
	applies the reverse rotation value as the threshold to compare the difference
	Sato teaches:
	applies the forward rotation value as the threshold to compare the difference (Sato, fig 8, fig 9, ¶  0118-¶ 0120:  Sato teaches a “prescribed value,” that is used for determining normal or abnormal motion in a “clockwise direction” where “prescribed value” discloses a “threshold” and “clockwise direction” discloses a “forward rotation”),  
	applies the reverse rotation value as the threshold to compare the difference (Sato, fig 10, fig 11,¶  0121-¶ 0123:  Sato teaches a “prescribed value,” that is used for determining normal or abnormal motion in a “counterclockwise direction” where “prescribed value” discloses a “threshold” and “counterclockwise direction” discloses a “reverse rotation”),  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus for an elevator as taught by Okamoto by including the thresholds as disclosed by Sato in order to provide a system where the encoder “can be suitably and easily applied to existing devices or systems” (Sato, ¶ 0137).
	Okamoto teaches:
		in a case where the difference exceeds a predetermined threshold, the first 	microcontroller determines that an abnormality has occurred (Okamoto, ¶ 0055-¶ 0059:  Okamoto teaches when the difference between the encoder values “exceeds the threshold” an abnormality has been determined (¶ 0058)), and 
	detecting a difference between the second encoder rotation amount and the first rotation detection signal output from the first microcontroller by the [second] microcontroller (Okamoto, 
¶ 0055-¶ 0059, “difference between encoder calculated values” (¶ 0056) reads on “difference between the second encoder rotation amount and the first rotation detection signal”), wherein 
	the [second] microcontroller is configured to diagnose as normal if the difference is within a predetermined threshold and to diagnose as abnormal if the difference exceeds the predetermined  threshold (Okamoto, ¶ 0055-¶ 0059, Okamoto teaches when the difference between the encoder values “exceeds the threshold” an abnormality has been determined (¶ 0058) therefore if the difference between the encoder values does not “exceed(s) the threshold” no abnormality has been determined and the diagnosis is “normal”),
	Okamoto does not teach:
	the threshold has a forward rotation value that is applied when the first rotation detection signal is the first forward rotation detection signal,
	a reverse rotation value that is applied when the first rotation detection signal is the first reverse rotation detection signal
	Sato teaches:
	the threshold has a forward rotation value that is applied when the first rotation detection signal is the first forward rotation detection signal (Sato, fig 8, fig 9, ¶  0118-¶ 0120:  Sato teaches a “prescribed value,” that is used for determining normal or abnormal motion in a “clockwise direction” where “prescribed value” discloses a “threshold” and “clockwise direction” discloses a “forward rotation”),  
	a reverse rotation value that is applied when the first rotation detection signal is the first reverse rotation detection signal (Sato, fig 10, fig 11,¶  0121-¶ 0123:  Sato teaches a “prescribed value,” that is used for determining normal or abnormal motion in a “counterclockwise direction” where “prescribed value” discloses a “threshold” and “counterclockwise direction” discloses a “reverse rotation”),  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus for an elevator as taught by Okamoto by including the forward threshold and reverse threshold as disclosed by Sato in order to provide a system where the encoder “can be suitably and easily applied to existing devices or systems” (Sato, ¶ 0137).
	Okamoto teaches:
		the [second] microcontroller detects the difference between the second encoder 	rotation amount and the first forward rotation detection signal, when there are an input of 	the first forward rotation detection signal and an input of a logical sum of the first 	forward rotation signal and the first reverse rotation signal and [a reverse rotation value 	that is applied when the first rotation detection signal is the first reverse rotation detection 	signal], or 
		the [second] microcontroller detects the difference between the second encoder 	rotation amount and the first reverse rotation detection signal, when there is no input of 	the first forward rotation detection signal and also when there is an input of the logical s	um of the first forward rotation signal and the first reverse rotation 	signal and [applies the reverse rotation value as the threshold to compare the difference], (Okamoto, fig 5, ¶ 0049-¶ 0056:  The specification states, in ¶ 0052, “Specifically, with regard to the rotation direction of the second rotation detection signal input by the second diagnostic unit 21b and the presence or absence of rotation, as shown in Table 1 below,” if no input is made into OR circuit, according to Table 1, there is no rotation, if input is made into OR circuit, rotation is detected, whether that rotation is forward or reverse is determined in the first determination unit therefore the OR circuit is used to determine whether rotation has occurred or not, the OR circuit performs the “logical sum.”  Okamoto teaches the encoders generating a signal corresponding to the rotation of the guide rollers, one of ordinary skill in the art would understand that the absence of a signal would indicate rotation has not occurred.  Okamoto teaches whether rotation occurs or not just as the OR circuit (gates) teaches whether rotation occurs or not therefore Okamoto teaches a functionality that is equivalent to the OR circuit (gates) (see MPEP 2114 IV).  Also, Okamoto teaches “the encoder (17) generates a signal corresponding to the rotation one guide roller (12)” (¶ 0050) where “encoder (17)” is a first encoder thereby implying the operation of a “second OR circuit.”  Additionally, as Okamoto teaches “difference between encoder calculated values” (¶ 0056) that would include “the difference between the second encoder rotation amount and the first reverse rotation detection signal” and “the difference between the second encoder rotation amount and the first forward rotation detection signal” as long as rotation had been detected.), and, 
	Okamoto does not teach:
	applies the forward rotation value as the threshold to compare the difference, 
	applies the reverse rotation value as the threshold to compare the difference,
	Sato teaches:	
	applies the forward rotation value as the threshold to compare the difference (Sato, fig 8, fig 9, ¶  0118-¶ 0120:  Sato teaches a “prescribed value,” that is used for determining normal or abnormal motion in a “clockwise direction” where “prescribed value” discloses a “threshold” and “clockwise direction” discloses a “forward rotation”),  
	applies the reverse rotation value as the threshold to compare the difference (Sato, fig 10, fig 11,¶  0121-¶ 0123:  Sato teaches a “prescribed value,” that is used for determining normal or abnormal motion in a “counterclockwise direction” where “prescribed value” discloses a “threshold” and “counterclockwise direction” discloses a “reverse rotation”),  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus for an elevator as taught by Okamoto by including the thresholds as disclosed by Sato in order to provide a system where the encoder “can be suitably and easily applied to existing devices or systems” (Sato, ¶ 0137).
	Okamoto teaches:
		in a case where the difference exceeds a predetermined threshold, the [second]	microcontroller determines that an abnormality has occurred, by the [second] 	microcontroller (Okamoto, ¶ 0055-¶ 0059:  Okamoto teaches when the difference between the encoder values “exceeds the threshold” an abnormality has been determined
(¶ 0058)).  
 	Okamoto does not teach:
	the second microcontroller; a second microprocessor
	Kondo teaches:
	the second microcontroller; a second microprocessor (Kondo, fig 3, ¶ 0032- ¶ 0035:  Kondo teaches a “second microprocessor” which reads on “second microcontroller” where the “second microprocessor” checks for abnormalities in the “first microprocessor” and other abnormalities therefore the “second microprocessor” would include “a second microprocessor” to check for “other abnormalities”)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus for an elevator as taught by Okamoto by including two microprocessors (microcontrollers) as disclosed by Kondo in order to provide a system that can not only detect abnormalities in the sensors but also detect abnormalities in the microprocessors (microcontrollers) themselves (Kondo, ¶ 0033).	

	Response to Amendment
Applicant’s arguments (remarks) filed 06/09/2022 have been fully considered.

 Regarding Objection to Claims 1 and 7-9, page 11 of Applicant’s remarks, based on Applicant’s arguments and the changes made to claims 1 and 7-9, the Objections have been removed.

Regarding Rejection of Claims 1 and 7-9 Under 35 U.S.C. 103 page 11-13 of Applicant’s remarks, Applicant argues “there is nothing in Sato to teach or suggest different threshold values at the forward and reverse rotations, as recited in amended claims 1 and 7-9.”
	Examiner respectfully disagrees.  Sato in ¶ 0118-¶ 0123 teaches a “prescribed value” for a “clockwise direction” and a “prescribed value” for a “when the direction of rotation is counterclockwise” where “prescribed value” reads on “threshold” thereby disclosing “different threshold values at the forward and reverse rotations.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kishida et al., U.S. Pub. No. 2011/0202308 A1, teaches generating data related to the rotation count of the first shaft based on at least the first signal and the second signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE R KARAVIAS/Examiner, Art Unit 2865
                                                                                                                                                                                                        /EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        6/30/2022